Citation Nr: 0614778	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1945, including combat service in World War II.  His 
decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for the cause of the 
veteran's death, and denied entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

In April 2006, the appellant and her son, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  At the hearing, the 
appellant submitted additional evidence, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in adjudicating this appeal.  

In May 2006, the Board granted the appellant's motion to have 
her case advanced on the Board's docket.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was rated totally disabling by a schedular or 
unemployability rating for a period of ten years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the veteran died in September 2002.  The 
immediate cause of death was cardio pulmonary arrest due to 
or as a consequence of metastatic prostate cancer.  No other 
conditions were identified as significant in contributing to 
his death and no autopsy was performed.

At the time of the veteran's death, he was service-connected 
for right leg amputation six inches below the knee, evaluated 
as 60 percent disabling from June 3, 1991; gun shot wound  to 
the left hip, evaluated as 20 percent disabling from June 3, 
1991; gun shot wound to the right hip, evaluated as 20 
percent disabling from June 3, 1991; gun shot wound to the 
left shoulder, evaluated as 20 percent disabling from January 
30, 2001; bilateral hearing loss, evaluated as 20 percent 
disabling from January 30, 2001; gun shot wound to the left 
leg, evaluated as 10 percent disabling from June 3, 1991; 
limitation of motion of the left knee, evaluated as 10 
percent disabling from June 3, 1991; tinnitus, evaluated as 
10 percent disabling from June 3, 1991; gun shot wound to the 
right mastoid, evaluated as 10 percent disabling from June 3, 
1991; stump scar right leg, evaluated as 10 percent disabling 
from January 30, 2001; gun shot wound to the right hip, 
evaluation as 10 percent disabling from January 30, 2001; a 
back condition, evaluated as 10 percent disabling from 
January 30, 2001; and gun shot wound to the right mastoid 
(XXIII), evaluated as noncompensable from June 3, 1991.  The 
veteran's combined evaluation for compensation was 90 percent 
from June 3, 1991 (including bilateral factor of 7.9 percent 
for diagnostic codes 5164, 5317, 5311, 5260) and 100 percent 
from January 30, 2001 (including bilateral factor of 7.9 
percent for diagnostic codes 5164, 5317, 5311, 5260).

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The appellant argues, however, in testimony before the Board, 
that the veteran's claim for increased ratings, filed in 
1991, included an inferred claim for individual 
unemployability based on the information in the claims file 
at the time of the 1991 claim, to include the veteran's 
worsening condition, and based on the veteran's earlier 
retirement in 1984.  

Here, the Board notes that the veteran filed a claim for 
individual unemployability that was received by the RO in 
January 2001.  Because a scheduler evaluation of 100 percent 
was afforded the veteran effective January 2001, the RO did 
not address the individual unemployability claim in its 
December 2001 rating decision.  In this regard, the Board 
notes that the regulations governing effective dates state 
that the effective date based on an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  Based on 38 U.S.C.A. § 5110(a), therefore, 
the earliest possible effective date allowed by law in this 
case for a grant of individual unemployability would be 
January 2001.  And since an effective date of January 2001 
would not provide the appellant with a period of ten or more 
years immediately preceding the veteran's death, as required 
by 38 C.F.R. § 3.22, the appellant would not be entitled to 
DIC on this basis.

However, the Board also notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  This would include any communication 
or action indicating an intent on the part of the veteran to 
file a claim for individual unemployability in connection 
with his 1991 claim for increased rating.  After looking 
carefully at the veteran's various filings and statements, to 
include those made to medical professionals, in connection 
with his 1991 increased rating claim, however, the Board 
concludes that no communication or action on the part of the 
veteran can reasonably be construed to evidence an intent to 
apply for individual unemployability at that time.  In 
addition, the Board notes that "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The worsening condition of the veteran, therefore, to the 
extent that this was reflected in the medical records at the 
time or possibly inferred from the veteran's early 
retirement, cannot by itself serve as a claim for individual 
unemployability.  The mere receipt of medical records cannot 
be construed as an informal claim.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

 Based on the foregoing, the appellant's DIC claim must be 
denied. 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for the cause of the veteran's death must be remanded for 
further action.

The veteran's Certificate of Death shows that the veteran 
died in September 2002.  The immediate cause of death was 
cardio pulmonary arrest due to or as a consequence of 
metastatic prostate cancer.  No other conditions were 
identified as significant in contributing to his death and no 
autopsy was performed.

In connection with her claim, the appellant submitted the 
statements of a private physician indicating that in his 
opinion, the veteran's death by cardio pulmonary arrest was 
more likely than not due to the effect that the several 
amputations of his leg had on his system.  Another similar 
opinion by the same physician indicated that the veteran had 
hypertension that more than likely developed because of the 
veteran's physical disabilities and that this hypertension 
likely materially contributed to the veteran's death from 
prostate cancer, or that his disabilities could have 
contributed to a delay in treatment of the veteran's prostate 
cancer by masking the symptoms of the cancer.  No 
examination, however, was conducted to determine the question 
of service connection for the cause of the veteran's death. 

The Board finds therefore that this issue should be remanded 
and that, upon remand, the RO should request a medical 
opinion in order to decide the merits of the appellant's 
appeal, which must specifically include determining whether 
it is at least as likely as not that the veteran's cardio 
pulmonary arrest due to metastatic prostate cancer was 
related to, caused by or had its onset during his period of 
service; or, whether the veteran's service-connected 
conditions contributed substantially or materially to the 
cause of his death.

Upon remand, the appellant should be afforded an opportunity 
to submit any relevant medical records or opinions pertinent 
to her claim that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
appellant should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate her claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant, and which portion, if 
any, VA will attempt to obtain on the 
appellant's behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  Finally, the 
letter should contain a notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the appellant 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder, that treated the veteran 
since service for his various 
disabilities, or that may be otherwise 
relevant to her claim. The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in 
writing.  

3.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
a physician with appropriate expertise to 
determine if there is a causal 
relationship between the cause of the 
veteran's death and his military service.  
It is imperative that the examiner who is 
designated to examine the claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  

Based on a review of the veteran's 
pertinent medical history, and a review 
of the records contained in the claims 
folder, the reviewing physician is asked 
to the provide the following opinion:

(i)	Whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's fatal cardio 
pulmonary arrest due to metastatic 
prostate cancer was related to, 
caused by or had its onset during 
service.
(ii)	Whether it is as least as likely as 
not (50 percent probability or more) 
that the veteran's service-connected 
conditions contributed substantially 
or materially to the cause of the 
veteran's death.  In this regard, 
the examiner should specifically 
comment on the May 2005 and April 
2006 opinions submitted by the 
appellant indicating that the 
veteran's death by cardio pulmonary 
arrest was more likely than not due 
to the effect that the several 
amputations of his leg had on his 
system, and that the veteran had 
hypertension that more than likely 
developed because of the veteran's 
physical disabilities and that this 
hypertension likely materially 
contributed to the veteran's death 
from prostate cancer, or that his 
disabilities could have contributed 
to a delay in treatment of the 
veteran's prostate cancer by masking 
the symptoms of the cancer.

A complete rationale should be given for 
all opinions a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


